March 27, 2013 VIA EDGAR The United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-8629 Re:Nationwide Life Insurance Company Nationwide Variable Account-II File Numbers 333-182494 and 811-03330 Dear Ms. Marquigny: On behalf of Nationwide Life Insurance Company (“Nationwide”) and its Nationwide Variable Account-II (“Variable Account”), we are filing this correspondence in relation to the above referenced Registration Statement. This filing is being made electronically via EDGAR in accordance with Regulation S-T. On July 2, 2012, Nationwide filed an initial Registration Statement on Form N-4 for Individual Flexible Premium Deferred Variable Annuity Contracts to be offered through the Variable Account.Nationwide received your written comments in a letter dated August 28, 2012.On December 7, 2012, Nationwide filed Pre-Effective Amendment No. 1 to the Registration Statement.Nationwide received your oral comments to Pre-Effective Amendment No. 1 on February 1, 2013.On March 8, 2013, Nationwide filed Pre-Effective Amendment No. 2 to the Registration Statement.Nationwide received your oral comments to Pre-Effective Amendment No. 2 on March 21, 2013.Now, in addition to the revisions included in Pre-Effective Amendment No. 1 and Pre-Effective Amendment No. 2 to the Registration Statement, Nationwide is proposing to revise the Registration Statement as described in this correspondence filing. 1. Default Settlement Option for Nationwide Lifetime Income Track. Clarify the disclosure related to the default for the settlement options to ensure that all Contract Owners receive the full amount of the Lifetime Withdrawal Amount. Response. We revised the "Settlement Options" subsection of the "Nationwide Lifetime Income Track" section as follows (emphasis added): Settlement Options If a Contract Owner's Contract Value falls to $0 and there is still a positive Current Income Benefit Base, Nationwide will provide the Contract Owner with settlement options.Specifically, Nationwide will provide a notification to the Contract Owner describing the following three options, along with instructions on how to submit the election to Nationwide: The Contract Owner can take annual withdrawals of the Lifetime Withdrawal Amount until the death of the Contract Owner (or, if the Joint Option is elected, until the death of the spouse); The Contract Owner can elect the Age Based Lump Sum Settlement Option, as described below; or If the Contract Owner qualifies after a medical examination, the Contract Owner can elect the Underwritten Lump Sum Settlement Option, as described below. The options above each result in a different amount ultimately received under the Nationwide Lifetime Income Track option.The Underwritten Lump Sum Settlement Option will generally pay a larger amount than the Age Based Lump Sum Settlement Option when a Contract Owner is healthier than the normal population.Regardless of age or health, the Underwritten Lump Sum Settlement Option amount will never be less than the Age Based Lump Sum Settlement Option amount.Election of the Age Based Lump Sum Settlement Option enables the Contract Owner to receive payment without a medical exam, which could potentially delay payment.Before selecting a settlement option, consult with a qualified financial advisor to determine which option is best for you based on your individual financial situation and needs. The Contract Owner will have 60 days from the date of Nationwide's notification letter to make an election ("Notification Period").Once the Contract Owner makes an election, the election is irrevocable.If the Contract Owner is taking Systematic Withdrawals of the Lifetime Withdrawal Amount and does not make an election within the Notification Period, Nationwide will assume that the Contract Owner intends to continue to take Systematic Withdrawals of the Lifetime Withdrawal Amount.If the Contract Owner had requested Systematic Withdrawals of only a portion of the Lifetime Withdrawal Amount prior to the notice, Systematic Withdrawals will continue, but Nationwide will increase the Lifetime Withdrawals to the full amount of the Lifetime Withdrawal Amount. If the Contract Owner is not taking Systematic Withdrawals of the Lifetime Withdrawal Amount and does not make an election within the Notification Period, Nationwide will initiate Systematic Withdrawals of the Lifetime Withdrawal Amount on behalf of the Contract Owner and will begin mailing to the Contract Owner on an annual basis an amount equal to the Lifetime Withdrawal Amount.If Nationwide initiates Systematic Withdrawals of the Lifetime Withdrawal Amount on behalf of the Contract Owner, it will be irrevocable.If Nationwide initiates Systematic Withdrawals of the Lifetime Withdrawal Amount on behalf of the Contract Owner, the first payment of the Lifetime Withdrawal Amount will be sent on the next business day following the Notification Period ("Settlement Payment Date").Nationwide will then send the Contract Owner the Lifetime Withdrawal Amount annually on the anniversary of the Settlement Payment Date (or the next business day if the anniversary of the Settlement Payment Date does not fall on a business day).Nationwide will mail a check to the Contract Owner's address on record.The Contract Owner may contact the Service Center at any time to change the frequency of the Systematic Withdrawals. Note: There may be tax consequences if Nationwide increases or initiates the Lifetime Withdrawals on behalf of a Contract Owner.Consult a qualified tax advisor. Age Based Lump Sum Settlement Option.Under the Age Based Lump Sum Settlement Option, in lieu of taking withdrawals of the annual Lifetime Withdrawal Amount, Nationwide will pay the Contract Owner a lump sum equal to the Contract Owner's most recently calculated Lifetime Withdrawal Amount multiplied by the Annual Benefit Multiplier listed below: Contract Owner's Age (as of the date the Age Based Lump Sum Option is elected) Annual Benefit Multiplier Up to Age 70 71-75 76-80 81-85 86-90 91-95 96+ For contracts that have elected the Joint Option for the Nationwide Lifetime Income Track option, if both spouses are living on the date the Age Based Lump Sum Settlement Option is elected, Nationwide will use the age of the younger spouse minus three years to determine the Annual Benefit Multiplier (which may result in a higher Annual Benefit Multiplier and a larger benefit under this option).If only one spouse is living on the date the Age Based Lump Sum Settlement Option is elected, Nationwide will use the age of the living spouse to determine the Annual Benefit Multiplier. Underwritten Lump Sum Settlement Option.Under the Underwritten Lump Sum Settlement Option, in lieu of taking withdrawals of the Lifetime Withdrawal Amount, for those who qualify based on a medical exam, Nationwide will pay the Contract Owner a lump sum based upon the attained age, sex, and health of the Contract Owner (and spouse if the Joint Option for the Nationwide Lifetime Income Track option is elected).Once Nationwide receives the Contract Owner's election to take the Underwritten Lump Sum Settlement Option, Nationwide will provide the Contract Owner with a medical examination form, which must be completed by a certified physician chosen by the Contract Owner and returned to the Service Center within 30 days.Upon completion of underwriting by Nationwide, the lump sum settlement amount (determined as of the date that Nationwide received all of the necessary information) is issued to the Contract Owner. If Nationwide does not receive the completed form within the 30-day period, Nationwide will pay the Contract Owner the amount that would be payable under the Age Based Lump Sum Settlement Option. * In addition, Nationwide acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing nor does the participation in the comment process; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the insurance company from its full responsibility for the adequacy and accuracy of the disclosure in the filing nor does participation in the comment process; and · the insurance company may not assert this action or participation in the comment process as defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact me directly at (614) 677-6123 if you have any questions regarding this filing. Sincerely, /s/ BEN MISCHNICK Ben Mischnick Senior Counsel Nationwide Life Insurance Company
